Although I concur in the view that the Court of Appeals was in error in holding that the finding entered in the foreclosure proceeding was a judgment as defined by Section 11582, General Code, I am of the opinion that the construction of Section 11663-1, General Code, adopted in the majority opinion results in so limiting the application of its provisions as to practically defeat the evident purpose of its enactment.
I fear that the approval of the procedure followed in this case will result in few instances wherein mortgage debtors will be protected by the statute, for mortgagees may foreclose their mortgages and postpone the taking of judgments indefinitely and thus evade the statutory limitation prescribed and thwart the manifest intent and purpose of the General Assembly, which clearly was that after the limited period prescribed, the foreclosure of a mortgage should terminate the indebtedness secured thereby. *Page 545